Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Replace all previous claim sets with this following set of claims: 

1.  (Currently Amended)  A vibration control apparatus that is connectable to a plurality of types of vibrating device, the vibration control apparatus comprising:
an identifying part that identifies a type of a vibrating device actually connected to the vibration control apparatus, of the plurality of types of vibrating device;

a vibration instruction accepting part that accepts a vibration instruction; and
a vibration control part that causes the connected vibrating device to vibrate for a content produced by correcting a content of the accepted vibration instruction in accordance with the obtained property information, wherein
the property information is information relating to a difference in the vibration property between the vibrating device correlated to the property information and a reference vibrating device, and
the vibration control part executes the correction such that a vibration by the connected vibrating device is brought close to a vibration by the reference vibrating device, in accordance with the property information.

2.  (Original)  The vibration control apparatus according to claim 1, further comprising:
a storing part that stores therein property information relating to a vibration property of the vibrating device correlating the property information with each of the plurality of types of vibrating device, wherein
the property information obtaining part obtains the property information stored in the storing part being correlated with the vibrating device identified by the identifying part.

3.  (Cancelled)  

4.  (Currently Amended)  The vibration control apparatus according to claim 3, wherein the vibration control part executes, for each of a plurality of frequency bands, the correction such that a strength of a vibration in the frequency band is brought close to a strength of a vibration by the reference vibrating device.

5.  (Original)  The vibration control apparatus according to claim 4, wherein the vibration control part executes the correction such that a frequency-dependent property of the strength of the vibration by the connected vibrating device is brought close to a frequency-dependent property of the strength of the vibration by the reference vibrating device.

6.  (Currently Amended)  The vibration control apparatus according to claim 3, wherein the vibration control part executes the correction such that a vibration at a resonance frequency of the reference vibrating device becomes a vibration at a resonance frequency of the connected vibrating device.

7.  (Currently Amended)  A control method for a vibration control apparatus that is connectable to a plurality of types of vibrating device, the control method comprising:
identifying a type of a vibrating device actually connected to the vibration control apparatus, of the plurality of types of vibrating device;
obtaining property information relating to a vibration property of the identified type of vibrating device;
accepting a vibration instruction; and
wherein
the property information is information relating to a difference in the vibration property between the vibrating device correlated to the property information and a reference vibrating device, and
the vibration control part executes the correction such that a vibration by the connected vibrating device is brought close to a vibration by the reference vibrating device, in accordance with the property information.

8.  (Currently Amended)  A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to operate as a vibration control apparatus that is connectable to a plurality of types of vibrating device, by carrying out actions, comprising:
identifying a type of a vibrating device actually connected to the vibration control apparatus, of the plurality of types of vibrating device;
obtaining property information relating to a vibration property of the identified type of vibrating device;
accepting a vibration instruction; and
causing the connected vibrating device to vibrate for a content produced by correcting a content of the accepted vibration instruction in accordance with the obtained property information, wherein
the property information is information relating to a difference in the vibration property between the vibrating device correlated to the property information and a reference vibrating device, and
the vibration control part executes the correction such that a vibration by the connected vibrating device is brought close to a vibration by the reference vibrating device, in accordance with the property information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 







/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
24 May 21